internal_revenue_service number release date index number ------------------ ----------- ------------------------------------------------- --------------------------------------- ------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ------------- telephone number -------------------- refer reply to cc psi b06 plr-125585-08 date date legend taxpayer state date year year year year year year year dear ---------- ------------------------------------------------- ------------------------ ------------ ------------------- ------- ------- ------- ------- ------- ------- ------- this responds to a letter dated ----------------------- from taxpayer’s representative requesting permission under sec_301_9100-1 of the procedure and administration regulations for an extension of time to make an election under sec_263 of the internal_revenue_code according to the submission taxpayer is a publicly owned corporation incorporated in state on date taxpayer develops and sells oil_and_gas_properties during the years year through year taxpayer was buying existing oil_and_gas_properties and did not incur any intangible drilling costs idc in year taxpayer started purchasing property without existing wells and developing these properties all these development costs were shown on the balance_sheet under the account oil_and_gas leases for year and year believing the leases account to be expenditures plr-125585-08 for existing oil_and_gas wells as in previous years taxpayer’s qualified_tax professional did not deduct any idc capitalized into the leases account for year and year while preparing the year return in year taxpayer’s qualified_tax professional noticed a substantial increase in the leases account for year and discovered that the leases account included idc from year year and year taxpayer was not aware that an election was required in order to deduct the idc and relied on its qualified_tax professional to make any elections relating to tax matters sec_263 provides an election under regulations prescribed by the secretary to deduct intangible_drilling_and_development_costs the regulations appear under sec_1_612-4 sec_1_612-4 states that the election may be exercised by claiming idc as a deduction on the taxpayer’s return for the first taxable_year in which the taxpayer pays or incurs such costs no formal statement is necessary but if the taxpayer fails to deduct the idc it is deemed to have elected to recover such costs through depletion under sec_301_9100-1 the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides in relevant part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 through have been satisfied accordingly taxpayer is granted an extension of time of days from the date of this letter to make the election on an amended_return to deduct idc with the plr-125585-08 appropriate service_center a copy of this letter should be attached to the amended_return a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code and the regulations thereunder specifically no opinion is expressed concerning whether taxpayer satisfies the requirements of sec_263 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely curt g wilson deputy associate chief_counsel passthroughs and special industries cc
